Citation Nr: 1818158	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-18 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970.  He received the Defense Meritorious Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, Army Commendation Medal and Bronze Star Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, a videoconference hearing was held and the Veteran and his spouse testified before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  In a January 2018 letter from the Board, the Veteran was notified that the VLJ who conducted the June 2015 hearing is no longer with the Board and was also presented with an opportunity to request another hearing.  The Veteran did not request a new hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

This matter was previously remanded in August 2015 to clarify the Veteran's current psychiatric diagnoses.  The examiner was instructed to discuss the psychiatric diagnoses already of record, including PTSD and anxiety disorder, and express agreement or disagreement with these diagnoses.  The Veteran underwent a VA examination in May 2017 for mental disorders other than PTSD and the examiner addressed the Veteran's anxiety disorder.  However, the examiner failed to administer the examination for PTSD.  Accordingly, the Board finds that there has not been substantial compliance with the August 2015 remand and an additional remand is necessary. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a Board remand confers on a claimant the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all relevant updated treatment records and associate them with the claims file.

2. Schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine whether the Veteran has a diagnosis of PTSD and, if so, the etiology of such disorder.  The Veteran's claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report must include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale that addresses the following:

(a) Whether the Veteran has had a diagnosis of PTSD at any time during the appeal period.  In addressing this question, the examiner should discuss the Veteran's positive screens for PTSD, see September 2015 CAPRI, pp. 225, 245, and the private opinion that the Veteran has chronic symptoms of PTSD. See August 2016 Private Treatment Records, p. 3.  If the examiner opines in the negative, the examiner must thoroughly set forth the basis for such opinion.

(b) If the examiner finds that the Veteran has a diagnosis of PTSD, whether it is at least as likely as not (50 percent probability or greater) that such condition was caused or aggravated by his active duty service, including military combat exposure.  The examiner is advised that combat exposure has been conceded by VA.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




